Citation Nr: 9921050	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a grenade 
injury to the right hand, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the Department 
of Veterans Affairs (VA) Medical & Regional Office Center (M&ROC) 
in Wichita, Kansas, which denied the veteran's claims for a 
rating in excess of 70 percent for his service-connected 
residuals of a grenade injury to the right hand, and for a total 
rating for compensation based on individual unemployability due 
to a service-connected disability.  The veteran filed a timely 
appeal to these adverse determinations.

When this matter was previously before the Board in October 1998 
it was remanded to the RO for further development, which has been 
accomplished.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained by the RO. 

2.  The veteran has been awarded the maximum schedular rating 
available for total loss of use of the right hand.

3.  The veteran is service connected for the following two 
disorders:  residuals of a gunshot injury to the right hand, 
rated at 70 percent disabling; and a hypertrophied scar of the 
left medial thigh, rated at noncompensably (zero percent) 
disabling.
4.  The veteran's service-connected disabilities do not preclude 
him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has been granted the maximum schedular rating 
available for his residuals of a grenade injury to the right 
hand.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.71a, Diagnostic Code 5125 (1998).

2.  A total rating for compensation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran's claim for an increased rating for residuals of a 
grenade injury to the right hand is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) has 
held that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The Board is 
also satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's right hand disorder have 
been properly developed.  No further assistance to the veteran is 
required on that issue to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's residuals of a grenade injury to the right hand 
includes the report of a VA hand examination conducted in June 
1997.  At that time, the veteran complained of constant pain in 
the right hand.  He also complained of a contraction deformity of 
the right index finger at the distal interphalangeal joint and 
lateral deviation of the remaining hand remnants of the right 
wrist, thumb, and index finger.  On physical examination, it was 
noted that the veteran's right hand had a claw effect with only 
the thumb and index finger remaining.  A deformity was noted at 
the distal interphalangeal joint of the right index finger, and 
there was lateral deviation of the wrist and remaining digits on 
the right hand.  The veteran was able to approximate his thumb 
and index finger, although strength was poor.  He could hold a 
glass or can and write with his right hand if he used a very 
large, wide-diameter pen.  It was noted that the veteran 
typically used more of his right upper extremity than his right 
hand by grasping objects with his left hand and trapping it 
between his right arm and chest or abdomen.  X-rays revealed 
flexion deformity of the distal interphalangeal joint of the 
right index finger.  There was no bone destruction or 
osteomyelitis.  The examiner diagnosed the following disorders:  
a history of partial hand loss secondary to a training grenade 
accident in November 1957, with loss of the middle, ring, and 
little finger of the right hand; a flexion deformity of the 
distal interphalangeal joint of the right index finger; and a 
deviation of the remaining hand and wrist of the right upper 
extremity bilaterally secondary to tendon shortening.

The veteran also underwent a VA general medical examination in 
June 1997.  At that time, the examiner deferred specific findings 
regarding the right hand to the more specific VA examination 
detailed above, and diagnosed a traumatic partial amputation, 
right hand, including right ring, middle, and little fingers.

In April 1998, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that his right hand 
disability had recently become worse.  He stated that it had 
become weaker and stiffer, making everyday activities such as 
driving a vehicle, writing out checks, buttoning shirts, and 
performing household maintenance tasks such as painting 
difficult, particularly in cold weather.  He stated his opinion 
that it was illogical to think that his hand, which was 
originally rated at 70 percent disabled 40 years earlier, had not 
worsened during that time period.

The veteran's residuals of a grenade injury to the right hand 
have been evaluated as 70 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5125, pursuant to 
which the severity of total loss of use of the hand is evaluated.  
The Board notes that since the evidence indicates that the 
veteran is right-handed, the rating percentages for the major 
extremity are for application in this case.  Under this code, a 
70 percent rating is warranted for total loss of the use of the 
major hand.  A 70 percent rating is the only, and therefore the 
highest, rating available under this code.

A review of the evidence reveals that while the veteran does have 
some functional ability remaining in his right hand, it is 
greatly diminished due to his injury.  Furthermore, the veteran's 
statement that his hand disability had, of necessity, worsened in 
the past 40 years is well taken, and indeed is supported by the 
recent VA medical examinations, which show poor strength in the 
right hand and a flexion deformity of the distal interphalangeal 
joint of the right index finger.  However, the Board observes 
that even considering this worsening, the veteran has already 
been assigned a 70 percent rating for total loss of the use of 
the hand.  As the veteran has already been granted the maximum 
rating for total loss of use of this appendage, an increased 
rating under this code is not available.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under other related codes.  Although 
DC 5123 allows for an 80 percent rating for forearm amputation 
above the area of insertion of the pronator teres, there is no 
evidence that the veteran has the equivalent of amputation above 
the elbow area.  On the contrary, the veteran himself testified 
that he had no problems at all in his right elbow, and had never 
been diagnosed with any right elbow disorder.  Furthermore, 
although the veteran might arguably qualify for a rating for a 
disability equivalent to amputation of the forearm below the 
insertion of the pronator teres, as contemplated by DC 5124, the 
Board observes that the only, and thus the maximum, rating 
afforded under this code is 70 percent.  Therefore, a rating 
under either DC 5123 or DC 5124 would not result in a higher 
rating.

For the foregoing reasons, the Board finds that a 70 rating is 
the appropriate rating for the veteran's right hand disorder.  
The Board would point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet.App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  Although the 
veteran's disability does cause significant industrial 
impairment, as evidenced by the 70 percent disability rating 
currently assigned, there has been no showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of hospitalization 
so as to render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence of 
such factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).





II.  Total Rating Claim

The law provides that a total disability rating based on 
individual unemployability due to a service-connected disability 
may be assigned, where the schedular rating is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disability.  38 C.F.R. 3.340, 3.341, 4.16.  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations provide 
that where, as here, a veteran has two or more service-connected 
disabilities, there must be at least one disability ratable at 40 
percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more before a total rating 
may be assigned.  As the veteran has been awarded at least 40 
percent for one of his service-connected disabilities, and has a 
combined rating of 70 percent, thus meeting the statutory 
threshold, consideration of entitlement to a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is warranted. 

A review of the record reveals that the veteran is service 
connected for two disorders, including the residuals of a grenade 
injury to the right hand, and a hypertrophied scar of a graft 
donor site of the left medial thigh.  However, the veteran has 
not maintained that his scar affects his employability in any 
way, and, indeed, it is rated as noncompensably disabling.  
Furthermore, this scar was described as "well healed" by the VA 
examiner who conducted the June 1997 general medical examination.  
Therefore, the Board shall confine its analysis to the question 
of whether the veteran's right hand disability renders him 
unemployable.

The Board observes that on his Veteran's Application for 
Increased Compensation Based on Unemployability, received by VA 
in May 1997, the veteran indicated that he had an eleventh grade 
education.  He further indicated that his disability first 
affected his full-time employment in June 1986, at which time he 
retired from his position as a yard master for a railroad with 
total and permanent disability.  Although the veteran has 
submitted several statements from the U.S. Railroad Retirement 
Board which confirm that he began receiving a total and permanent 
disability annuity beginning in February 1987, these statements 
do not state the nature of the disability.  This issue is 
important because the medical evidence indicates that the veteran 
suffers from several nonservice-connected disorders, including 
poorly controlled diabetes mellitus, osteoarthritis of the left 
shoulder, actinic keratosis, and obesity.  In short, no medical 
documentation has been submitted which would indicate that the 
veteran's service-connected right hand disability worsened at 
that time in such a way as to render him unemployable.  
Significantly, the record contains no medical or other 
professional opinion to that effect.  In addition, the Board 
notes that in the veteran's claim for benefits and during his RO 
hearing he referred to multiple conditions which made him 
completely disabled, including not only his right hand disability 
but also arthritis in the left hand and left shoulder.  
Furthermore, the Board observes that following the June 1997 
general medical examination, the examiner offered the following 
comments:

...[the] veteran claims to be unemployable.  
The only thing I might add to that portion 
of the exam request is that upon review of 
the patient's chart, it was noted on 
several clinical entries that the veteran 
is capable of performing certain activities 
or events.  On a Dermatology note from 
April 1, 1997, there is a note by the 
dermatologist stating that the patient 
returns from Steamboat, Colorado where he 
snowmobiled and developed sunburn on his 
face.  Another entry dated November 12, 
1996, from the Rehab Medicine Service makes 
a note of the patient elk hunting last week 
in which he used an electric [sic] to help 
with his left shoulder symptoms.  And, 
finally, a note from April 23, 1996, from 
Care Clinic 1 revealed an entry relating to 
the veteran checking on his diabetes and 
staying active by dancing, snowmobiling, 
working on snowmobiles, riding horses, and 
working cows.  I thought that that might be 
pertinent toward the Board's questions 
relating to the veteran's statement of 
claiming to be unemployable.

The Board acknowledges that the veteran has testified that these 
comments are somewhat misleading, in that dancing does not 
involve the hands and he merely rode on the back of the 
snowmobile, etc., and as such do not show that he is employable.  
However, the veteran noted on his disability application and 
during his hearing that although he stopped working full-time in 
June 1986, he subsequently worked part-time doing small engine 
repair from September 1985 to March 1995, and as a driver and 
loader for a fertilizer company from March 1990 to June 1996.  
Furthermore, when asked if he had ever tried to secure a full-
time job since leaving the railroad, he stated that he had not, 
since if he found a job, the railroad would reduce his retirement  
pension dollar for dollar for his earned income.  Thus, there is 
no objective evidence to support the veteran's hypothetical 
assertion that no employer would ever hire him even if he applied 
for a job.

The veteran has undoubtedly experienced impairment in his ability 
to perform substantially gainful employment due to his service-
connected right hand disorder, as evidenced by his 70 percent 
disability evaluation.  However, "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disease and 
injuries and the residual conditions in civilian occupations."  
38 C.F.R. § 4.1.  The Board believes, in light of the available 
medical evidence relating to the severity of the veteran's right 
hand disability, that the Schedule for Rating Disabilities and 
the disability evaluation assigned under that schedule accurately 
reflect the veteran's overall impairment to his earning capacity 
due to his service-connected disability.  Therefore, a total 
rating for compensation based on individual unemployability due 
to a service-connected disability is not warranted. 





ORDER

A disability rating in excess of 70 percent for the veteran's 
residuals of a grenade injury to the right hand is denied.

The claim for a total rating for compensation based on individual 
unemployability due to service-connected disabilities is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

